Citation Nr: 1808898	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  17-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an effective date earlier than March 6, 2014 for a grant of service connection for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an effective date earlier than March 6, 2014 for a grant of service connection for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to February 17, 1986, and from February 18, 1986 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDING OF FACT

VA has been notified that the Veteran died on October [redacted], 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, VA received notification that the Veteran passed away in October 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).   

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal for entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.  

The appeal for entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.  

The appeal for entitlement to an effective date earlier than March 6, 2014 for a grant of service connection for peripheral neuropathy of the left lower extremity is dismissed.  

The appeal for entitlement to an effective date earlier than March 6, 2014 for a grant of service connection for peripheral neuropathy of the right lower extremity is dismissed.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


